                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

PATRIK ONDRUS

          Plaintiff,
vs.                                        Cause No. CV-18-28-BLG-TJC

MICHAEL BARLOW AND WILD                                ORDER
WEST RAFTING LLC,

           Defendants


      Before this Court is the unopposed motion filed by Defendants Michael

Barlow and Wild West Rafting LLC requesting the Court allow Defendants’

insurance carrier representative with settlement authority, Lance Brenn, Claims

Litigation Analyst at K&K Insurance Group, to attend the settlement conference by

telephone. Plaintiff’s counsel does not object to this motion.

      Based on the unopposed motion, and for good cause appearing;

      IT IS HEREBY ORDERED that Defendant’s unopposed motion is

GRANTED. Defendants’ insurance carrier representative with settlement authority

shall be allowed to telephonically attend the December 13, 2018, settlement

conference.
DATED this 10th day of December 2018.
